Case 5:19-cr-50033-TLB Document 180               Filed 09/15/21 Page 1 of 2 PageID #: 1365




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                                PLAINTIFF

VS.                                  CASE NO. 19-50033-002

PHILLIP VINCENT RIDINGS                                                              DEFENDANT


                                             ORDER

       Plaintiff’s Motion to Appoint Counsel (ECF No. 179) was referred to this Court by the

Honorable U.S. District Judge Timothy L. Brooks. Plaintiff therein advises he relinquishes his “pro

se” role and requests a federal public defender be appointed to handle the sentencing phase following

Plaintiff’s jury convictions on September 3, 2021. (ECF No. 177). The Court, being well and

sufficiently advised, finds as follows:

       *       Defendant previously qualified for the appointment of counsel and Joe Alfaro of the

Federal Public Defender’s Office was standby counsel for Defendant during his jury trial conducted

on August 23-September 3, 2021. (ECF Nos. 19, 72, 85 & 120).

       *       “The Sixth Amendment protects a defendant’s right to counsel at all critical stages in

the criminal justice process.” Fiorito v. United States, 821 F.3d 999, 1003 (8th Cir. 2016), citing

Maine v. Moulton, 474 U.S. 159 (1985) (cleaned up). It is settled law that sentencing and allocution

are considered to be critical stages in the criminal proceedings at which Defendant is entitled to be

represented by counsel. McClain v. Swenson, 435 F.2d 327, 332 (8th Cir. 1970), citing Mempa v.

Rhay, 389 U.S. 128 (1967).

       *       Defendant no longer wishes to act as his own attorney, and the upcoming sentencing

phase of Defendant’s case is critical.
Case 5:19-cr-50033-TLB Document 180               Filed 09/15/21 Page 2 of 2 PageID #: 1366




       *       Defendant is entitled to legal representation but cannot afford to hire an attorney.

       For these reasons, the Court hereby GRANTS Plaintiff’s Motion to Appoint Counsel (ECF

No. 179), amending the status of Mr. Alfaro from standby counsel to appointed counsel of record for

Defendant Phillip Vincent Ridings for all further proceedings herein.

       DATED this 15th day of September 2021.



                                              /s/ Christy     Comstock
                                              CHRISTY COMSTOCK
                                              UNITED STATES MAGISTRATE JUDGE
